660 S.E.2d 898 (2008)
STATE of North Carolina
v.
Alphonso SIMPSON.
No. 592P01-2.
Supreme Court of North Carolina.
March 25, 2008.
Alfonso Simpson, Pro Se.
Robert Montgomery, Special Deputy Attorney General, Ben David, District Attorney, for State of N.C.

ORDER
Upon consideration of the application filed by Defendant on the 24th day of March 2008 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, New Hanover County:
"Denied by order of the Court in conference, this the 25th day of March 2008."